Citation Nr: 1141646	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including service in Vietnam from December 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  

In a March 2011 letter, the RO addressed a claim for TDIU submitted by the Veteran.  The RO notified the Veteran that his claim was inextricably intertwined with the PTSD increased disability rating claim currently on appeal, and therefore the TDIU issue would be addressed in a later decision.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

The issues of entitlement to a disability rating in excess of 50 percent for PTSD, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show the presence of prostate cancer.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated in June 2007, August 2007, and June 2008, as well as earlier letters before the current claim.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a December 2008 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA and privately.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's claimed prostate disability, prostate cancer, for compensation purposes addressing the service connection claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but he declined.   

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Service Connection for Prostate Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Important for this case is the mandate that in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Careful review of the entire claims file shows that there is no diagnosis or competent medical evidence otherwise showing that the Veteran has a present disability of prostate cancer as claimed on appeal.  

The clinical record does contain findings from prostate screening tests over past years showing varying levels of PSA (prostate specific antigens), including elevated levels above normal ranges.  The clinical record also contains diagnoses indicating the condition of hypertrophy of the prostate, including an August 1994 private discharge summary report containing a diagnosis of benign prostatic hypertrophy.  That report also contains a separate diagnosis of "possible carcinoma," to which a handwritten notation of "of prostate" is added afterward.  It is not clear who added the handwritten notation.  

A July 2008 private treatment report of endocrinology laboratory tests shows PSA test results of 4.3 ng/mL, which was indicated to be outside of the cited reference range of 0.0 to 4.0 ng/mL.  On the same page of that report there is the following remark regarding PSA levels in general. 

Although most clinical significance has been focused on PSA levels above 4.0 ng/mL, recent studies suggest that lower PSA levels can be associated with prostate cancer but with generally low specificity below 2.0 ng/mL.

Notwithstanding the foregoing discussion, none of the VA or private treatment records contains a diagnosis of prostate cancer.  Moreover, in December 2008 the Veteran underwent a biopsy by VA to rule out prostate cancer.  The biopsy report shows that the biopsy was negative for carcinoma (cancer).   Therefore, absent competent evidence of a present prostate cancer, residual to disease or injury in service, service connection for prostate cancer is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Further, because there is no competent evidence of a present disability of prostate cancer, it is not necessary to address any question of etiology to include nexus with service, including any presumed association with exposure to certain herbicide agents while in service in Vietnam.  See 38 C.F.R. § 3.307, 3.309(e) (2011).


ORDER

Service connection for prostate cancer is denied.


REMAND

A remand is necessary for purposes of further development with respect to the claim for a disability rating in excess of 50 percent for PTSD, and for TDIU. 

The most recent VA examination of the Veteran's PTSD was over three years ago, in March 2008.  At that time, after examination the examiner assigned a Global Assessment of Functioning (GAF) score of 46 to the Veteran's PTSD, and generally characterized the condition of the PTSD as productive of reduced reliability and productivity due to PTSD symptoms.  The examiner found the symptoms included social isolation, difficulty with concentration, inability to get motivated to complete tasks; and the Veteran stated that his wife could not count on him to do social activities.  The examiner did not find that the Veteran's PTSD resulted in total occupational and social impairment; or that the signs and symptoms resulted in deficiencies in areas such as judgment, thinking, family relations, work, or mood.

However, more recently, a February 2010 report of private mental status examination by a clinical psychologist shows that after examination the psychologist assigned a GAF score of 20.  She concluded with a summary that the Veteran had a long history of PTSD symptoms and depression, that the Veteran had worked for a number of years but was no longer able to safely do this, and that the Veteran's physical problems served to complicate an already severe level of psychological problems.

The GAF rating scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The more recent clinical evidence of February 2010 discussed above shows that the condition of the Veteran's PTSD has most likely worsened since the most recent VA examination in March 2008.  The change in GAF score from 46 (at the March 2008 VA examination) to 20 (at the February 2010 private psychological evaluation) reflects a significant worsening of PTSD symptoms.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  So does the later characterization of the PTSD symptoms contained in the February 2010 private treatment report as compared to that in the earlier VA examination.  Also, other medical evidence on file also suggests that the Veteran's condition due to his PTSD has worsened since the last VA examination in March 2008.

 Therefore, the Veteran's PTSD claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination for psychiatric symptoms to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his PTSD on his employability.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with proper VCAA notification with respect to the TDIU aspect of his claim. 

2.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

3.  Notify the Veteran that he may submit statements describing fully the various symptoms and impairment resulting from his PTSD and the impact of the disability on his ability to work.  

4.  The RO should schedule the veteran for an appropriate examination to determine the nature, extent and severity of his psychiatric disability. The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.
 
The examiner should also appropriately examine the Veteran regarding his claim of entitlement to a TDIU.  The examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, currently consisting of the PTSD, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Then readjudicate the Veteran's appeal.  If a benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case on that claim and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


